DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/KR2017/013381 filed 22 November 2017. Acknowledgement is made of the Applicant's claim of foreign priority to application KR10-2017-013556 filed 11 October 2017. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. The effective filing date of the instant claims is 22 November 2017.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Youn Kim on 1 July 2022.

The application has been amended as follows: 
3. (Currently Amended) A cosmetic composition comprising the pseudoceramide compound represented by Formula 2 in a concentration of 25 [[~]]- 50 g/ml: 
[Formula 2]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a composition comprising the compound of Formula 2 in a concentration of 25-50 g/mL. Bieberich et al. (US 6,410,597), the closest prior art, teaches a similar compound with a different amount of unsaturation. Although it would have been obvious to modify Bieberich to make the compound of the instant claims, the Applicant has shown that their particular selection of side chain has unexpected properties. Looking to Fig. 2 of the specification, it appears that both Bieberich and the claimed compound have similar activity (regarding IL-6 production) at both 5 μg/mL and 10 μg/ml. However, at 25 g/mL and 50 g/mL the claimed compound demonstrates an unexpected increase in reduction of IL-6 production as compared to the compound of the prior art. Since there is no particular guidance leading the person of ordinary skill to prepare the claimed compound from the Markush of Bieberich, the claimed species is in condition for allowance at the claimed concentrations wherein an unexpected result has been shown.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613